Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  152798(44)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 152798
  v                                                                 COA: 322151
                                                                    Oakland CC: 2012-242851-FH
  ANTHONY GESTAIL TUCKER,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before September 25, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 25, 2018

                                                                               Clerk